DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Amendments to the specification, filed on September 14, 2022, have been fully considered. Objections to the specification have been withdrawn.
3. 	Applicant's arguments regarding rejection of claims 21-41 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 21
Regarding claim 21, as amended, applicant argues claim 21 is in condition for allowance, because applied references Chang ‘826 (US 20210136826) and 3GPP ‘679 (MEDIATEK INC., "On NB-loT EDT indication via PRACH", 3GPP TSG RAN WG2 Meeting #100, R2-1713679, Reno, Nevada, USA, November 27-December 1, 2017) do not disclose “obtaining a first TBS set based on the quantity N of the candidate TBSs,” (See Remarks, page 11, lines 22-25).
	 Applicant argues that Chang ‘826 discloses using the asserted quantity N of candidate TBSs for selecting a TBS value, rather than disclosing obtaining the first TBS set that the UE already knew
(See Remarks, page 11, lines 2-23).
	Examiner respectfully disagrees. Examiner notes that Chang ‘826 discloses that the base station informs the UE of the number of candidate TBS values corresponding to the maximum TBS value and available for EDT transmission (FIG. 7, para 116-118 and 130-131). Examiner further notes that the UE determines a group of candidate TBS values for selecting a TBS value for EDT, and that the UE determines this group of candidate TBS values according to the number of candidate TBS values received from the base station (FIG. 7, para 116-118 and 130-131). Thus, the UE obtains the group of candidate TBS values according to the number of candidate TBS values.
B. § 103 rejection of claims 26, 31, and 36
Regarding claims 26, 31, and 36, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 21. Relevant limitations claimed in claim 21 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 26, 31, and 36.
C. § 103 rejection of claims 22-25, 27-30, 32-35, and 37-41
Regarding claims 22-25, 27-30, 32-35, and 37-41, applicant argues the claims are allowable by virtue of their dependencies from amended claims 21, 26, 31, and 36. Relevant limitations claimed in amended claims 21, 26, 31, and 36 are discussed above. Applicant does not present arguments regarding additional limitations claimed in dependent claims 22-25, 27-30, 32-35, and 37-41.

Claim Objections
4.	Claims 41 is objected to because of the following informalities:  
“Candidate TBSs" in claim 41 (line 6) should be replaced with - - the candidate TBSs - - to be consistent with the first citation of “candidate TBSs” in claim 21 (line 5).

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21, 23-26, 28-31, 33-36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘826 (US 20210136826, “Chang ‘826”), in view of 3GPP ‘679 (MEDIATEK INC., "On NB-loT EDT indication via PRACH", 3GPP TSG RAN WG2 Meeting #100, R2-1713679, Reno, Nevada, USA, November 27-December 1, 2017, “3GPP ‘679”).
Regarding claims 21 and 31, Chang ‘826 discloses a communications device (FIG. 8, item 50), comprising: 
at least one processor (FIG. 8, item 501); and 
a non-transitory computer readable storage medium (FIG. 8, item 502) storing programming for execution by the at least one processor, the programming including instructions (FIG. 8, para 132; memory 502 stores program instructions, executed by a processor 501, to perform method steps) to cause the communications device to perform operations comprising:
receiving first indication information, wherein the first indication information indicates a transport block size (TBS) threshold (FIG. 7, para 130-131; UE receives a maximum TBS value, where the maximum TBS value is broadcast by a base station); 
receiving second indication information from a network device, wherein the second indication information indicates a quantity N of candidate TBSs (FIG. 7, para 6 and 118; base station informs the UE of a number of TBS values available for early data transmission (EDT)); 
obtaining a first TBS set based on the quantity N of the candidate TBSs, wherein a quantity of elements in the first TBS set is equal to the quantity N of the candidate TBSs (FIG. 7, para 116-118 and 130-131; base station broadcasts a maximum possible TBS value corresponding to a coverage enhancement level, and sets a group of TBS values corresponding to the maximum TBS value; the base station informs the UE of the number of TBS values corresponding to the maximum TBS value and available for EDT transmission; the UE determines the TBS values available for EDT transmission, according to the number of TBS values sent by the base station; thus, the UE obtains a set of TBSs that are candidates for EDT transmission, based on the number of candidate TBSs sent by the base station), and 
a largest TBS in the first TBS set is less than or equal to the TBS threshold indicated by the first indication information (para 131; the group of TBS values that can be selected by the UE for EDT correspond to the maximum TBS value broadcast by the base station; thus, the TBS values in the set are less than or equal to the maximum TBS value broadcast by the base station); 
selecting, from the first TBS set, a target TBS to be used for transmission of first data (para 131; UE selects a TBS value to use for EBT, where the TBS value is appropriate to the size of the to-be-transmitted uplink data); and 
sending the first data to the network device based on the target TBS (para 131; UE selects a TBS value to use for EBT, where the TBS value is appropriate to the size of the to-be-transmitted uplink data; thus, the UE sends the uplink data using EDT, based on the selected TBS value).
However, Chang ‘826 does not specifically disclose wherein the target TBS is a smallest TBS, in the first TBS set, greater than or equal to a TBS required by the first data.                                                                
3GPP ‘679 teaches wherein the target TBS is a smallest TBS, in the first TBS set, greater than or equal to a TBS required by the first data (Section 5, para 1-4; eNB indicates multiple TBS values to the UE, to provide higher granularity in TBS values and reduce padding; the UE selects a TBS value that is closest to the UL packet size to be transmitted, and adds padding as needed; thus, the UE selects a TBS value that is a smallest TBS in the set of TBS values provided by the eNB, and is greater than or equal to a TBS value required to transmit the UL packet size).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang ‘826’s communication device that selects a target TBS for sending data, from a TBS set, to include 3GPP ‘679’s UE that selects a TBS value that is closest to the UL packet size to be transmitted. The motivation for doing so would have been to provide a solution for higher TBS granularity to reduce padding (3GPP ‘679, Section 5).
Regarding claims 26 and 36, Chang ‘826 discloses a network device (FIG. 9, item 60), comprising: 
at least one processor (FIG. 9, item 601); and 
a non-transitory computer readable storage medium (FIG. 9, item 602) storing programming for execution by the at least one processor, the programming including instructions (FIG. 9, para 133; memory 602 stores program instructions, executed by a processor 601, to perform method steps) to cause the network device to perform operations comprising:
sending first indication information, wherein the first indication information indicates a transport block size (TBS) threshold (FIG. 7, para 116; base station broadcasts a maximum TBS value); 
sending second indication information to a terminal device, wherein the second indication information indicates a quantity N of candidate TBSs, the quantity N of the candidate TBSs is a quantity of elements in a first TBS set (FIG. 7, para 118; base station informs a UE of a set of candidate TBS values available for EDT; the base stations also informs the UE of the number of candidate TBS values available for EDT), 
the first TBS set is related to the quantity N of the candidate TBSs (FIG. 7, para 118; base station informs a UE of a set of candidate TBS values available for EDT; the base stations also informs the UE of the number of candidate TBS values available for EDT; thus, the set of candidate TBS values available for EDT is related to the number of candidate TBS values available for EDT), and 
a largest TBS in the first TBS set is less than or equal to the TBS threshold indicated by the first indication information (FIG. 7, para 118 and 131; the UE obtains the set of TBS values that can be selected by the UE for EDT, where the set of TBS values corresponds to the maximum TBS value broadcast by the base station; thus, the TBS values in the set are less than or equal to the maximum TBS value broadcast by the base station); and 
receiving first data from the terminal device, wherein the first data is related to a target TBS (para 131; UE selects a TBS value to use for EBT, where the TBS value is appropriate to the size of the to-be-transmitted uplink data; thus, the UE sends the uplink data using EDT, to the base station, using the selected TBS value). 
However, Chang ‘826 does not specifically disclose the target TBS is a smallest TBS, in the first TBS set, greater than or equal to a TBS required by the first data.
3GPP ‘679 teaches the target TBS is a smallest TBS, in the first TBS set, greater than or equal to a TBS required by the first data (Section 5, para 1-4; eNB indicates multiple TBS values to the UE, to provide higher granularity in TBS values and reduce padding; the UE selects a TBS value that is closest to the UL packet size to be transmitted, and adds padding as needed; thus, the UE selects a TBS value that is a smallest TBS in the set of TBS values provided by the eNB, and is greater than or equal to a TBS value required to transmit the UL packet size).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chang ‘826’s communication device that sends information that indicates a TBS threshold, to include 3GPP ‘679’s UE that selects a TBS value that is closest to the UL packet size to be transmitted. The motivation for doing so would have been to provide a solution for higher TBS granularity to reduce padding (3GPP ‘679, Section 5).
Regarding claims 23 and 33, Chang ‘826 in combination with 3GPP ‘679 discloses all the limitations with respect to claims 21 and 31, respectively, as outlined above.
Further, Chang ‘826 teaches the operations further comprising: 
receiving third indication information from the network device, wherein the third indication information indicates a coverage enhancement level (para 131, UE receives a coverage enhancement level via system broadcast information), and 
the coverage enhancement level is associated with the quantity N of the candidate TBSs (para 116 and 118; the coverage enhancement level is associated with the maximum TBS value, where the maximum TBS value is associated with the number of TBS values available for EDT; thus, the coverage enhancement level is associated with the number of TBS values available for EDT).
Regarding claims 24 and 34, Chang ‘826 in combination with 3GPP ‘679 discloses all the limitations with respect to claims 21 and 31, respectively, as outlined above.
Further, Chang ‘826 teaches wherein receiving the second indication information from the network device comprises: receiving a system message from the network device, wherein the system message comprises the second indication information (para 117; indication information is broadcast via system information).
Regarding claims 25, 30, 35, and 40, Chang ‘826 in combination with 3GPP ‘679 discloses all the limitations with respect to claims 21, 26, 31, and 36, respectively, as outlined above.
Further, Chang ‘826 teaches wherein the first data is a message 3 comprising user plane data (para 130-131; uplink data sent as an EDT on message 3 of the random access procedure).
Regarding claims 28 and 38, Chang ‘826 in combination with 3GPP ‘679 discloses all the limitations with respect to claims 21 and 31, respectively, as outlined above.
Further, Chang ‘826 teaches the operations further comprising:
sending third indication information to the terminal device, wherein the third indication information indicates a coverage enhancement level (para 131, the base station broadcasts a coverage enhancement level to the UE, via system broadcast information), and 
the coverage enhancement level is associated with the quantity N of the candidate TBSs (para 116 and 118; the coverage enhancement level is associated with the maximum TBS value, where the maximum TBS value is associated with the number of TBS values available for EDT; thus, the coverage enhancement level is associated with the number of TBS values available for EDT).
Regarding claims 29 and 39, Chang ‘826 in combination with 3GPP ‘679 discloses all the limitations with respect to claims 21 and 31, respectively, as outlined above.
Further, Chang ‘826 teaches wherein sending the second indication information to the terminal device comprises: sending a system message to the terminal device, wherein the system message comprises the second indication information (para 117; indication information is broadcast via system information). 
Regarding claim 41, Chang ‘826 in combination with 3GPP ‘679 discloses all the limitations with respect to claim 21, as outlined above.
Further, Chang ‘826 teaches wherein the first TBS set is a subset of a second TBS set, wherein the first TBS set includes N TBSs, in the second TBS set, that are less than or equal to the TBS threshold (FIG. 7, para 116-118 and 130-131; base station broadcasts a maximum possible TBS value corresponding to a coverage enhancement level, and sets a plurality of groups of TBS values corresponding to the maximum TBS value; the base station informs the UE of the plurality of groups of TBS values corresponding to the maximum TBS value, for the UE to choose from; thus, each group of TBS values is a subset of the plurality of groups of TBS values, where TBS values are less than or equal to the maximum TBS value broadcast by the base station), 
wherein the quantity N of the candidate TBSs is associated with a coverage enhancement level of a plurality of coverage enhancement levels (FIG. 7, para 116-118 and 130-131; base station broadcasts a maximum possible TBS value corresponding to a coverage enhancement level of a plurality of coverage enhancement levels, and sets a group of TBS values corresponding to the maximum TBS value; the base station informs the UE of the number of TBS values corresponding to the maximum TBS value and available for EDT transmission; thus, the number of candidate TBSs for EDT transmission is associated with a coverage enhancement level of a plurality of coverage enhancement levels), and
wherein different coverage enhancement levels of the plurality of coverage enhancement levels are associated with different quantities of candidate TBSs (FIG. 7, para 116-118, 126, and 130-131; when determining candidate TBS values available for EDT, the base station broadcasts a maximum possible TBS value corresponding to each coverage enhancement level of a plurality of coverage enhancement levels; the base station sets a plurality of groups of TBS values for each possible maximum TBS value; the number of TBS values in each group of TBS values in the plurality of groups of TBS values is different; thus, maximum TBS values and corresponding coverage enhancement levels are associated with different numbers of candidate TBSs).
7.	Claims 22, 27, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ‘826, in view of 3GPP ‘679, and further in view of 3GPP ‘924 (SAMSUNG, "Early data transmission for eMTC", 3GPP TSG RAN WG1 Meeting #92, R1-1801924, Athens, Greece, February 26 - March 2, 2018, “3GPP ‘924”).
Regarding claims 22, 27, 32, and 37, Chang ‘826 in combination with 3GPP ‘679 discloses all the limitations with respect to claims 21, 26, 31, and 36, respectively, as outlined above.
Further, Chang ‘826 teaches wherein the first TBS set is a subset of a second TBS set (para 118; the set of TBS values is one of a plurality of sets of TBS values; therefore, the set of TBS values is a subset of the overall set of possible TBS values), 
the second TBS set is a TBS set in a coverage enhancement (CE) mode, and the CE mode is a CE mode A or a CE mode B (para 118 and 122; the base station configures a set of TBS values, where the set of TBS values corresponds to a maximum TBS value; the maximum TBS value in turn corresponds to a CE mode, where the CE mode is CE mode A or CE mode B).
However, Chang ‘826 in combination with 3GPP ‘679 does not specifically disclose when the CE mode is the CE mode A, the second TBS set comprises 328, 376, 392, 408, 424, 440, 456, 472, 488, 504, 536, 552, 584, 600, 616, 680, 712, 744, 776, 808, 840, 872, 904, 936, and 1000; or when the CE mode is the CE mode A, the second TBS set comprises 328, 424, 536, 616, 712, 808, 904, and 1000; or when the CE mode is the CE mode B, the second TBS set comprises 328, 392, 408, 424, 456, 472, 504, 536, 584, 600, 616, 680, 712, 776, 808, 872, and 936; or when the CE mode is the CE mode B, the second TBS set comprises 328, 408, 504, 584, 680, 776, 872, and 936.
3GPP ‘924 teaches when the CE mode is the CE mode A, the second TBS set comprises 328, 376, 392, 408, 424, 440, 456, 472, 488, 504, 536, 552, 584, 600, 616, 680, 712, 744, 776, 808, 840, 872, 904, 936, and 1000; or when the CE mode is the CE mode A, the second TBS set comprises 328, 424, 536, 616, 712, 808, 904, and 1000; or when the CE mode is the CE mode B, the second TBS set comprises 328, 392, 408, 424, 456, 472, 504, 536, 584, 600, 616, 680, 712, 776, 808, 872, and 936; or when the CE mode is the CE mode B, the second TBS set comprises 328, 408, 504, 584, 680, 776, 872, and 936 (page 3, para 1, page 4, Table 3; when the CE mode is the CE mode B, the set of TBS values includes 328, 408, 504, 584, 680, 776, 872, and 936; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined communication device of Chang ‘826 and 3GPP ‘679, to include 3GPP ‘924’s set of TBS values that includes 328, 408, 504, 584, 680, 776, 872, and 936, in CE mode B. The motivation for doing so would have been to support UL early data transmission (3GPP ‘924, Introduction, lines 22-23).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474